


Exhibit 10.1


THIRD MODIFICATION AND LENDER JOINDER AGREEMENT
DATE:                        July 19, 2013
PARTIES: Borrower:
COLE OPERATING PARTNERSHIP IV, LP, a Delaware limited partnership

Administrative Agent        JPMORGAN CHASE BANK, N.A., a national
for the Lenders:        banking association
Lenders:    


Existing Lenders:    JPMORGAN CHASE BANK, N.A., a national
banking association
Bank of America, N.A., a national banking association
New Lender:    U.S. Bank National Association, a national banking association


RECITALS
A.Existing Lenders have extended to Borrower a revolving line of credit ("Loan")
in a maximum principal amount not to exceed $250,000,000.00 at any time pursuant
to that Credit Agreement dated December 14, 2012, among Borrower, Administrative
Agent and the Lenders defined therein, as modified by that certain First
Modification and Lender Joinder Agreement dated March 8, 2013, and by that
certain Second Modification Agreement dated May 3, 2013 (the "Loan Agreement").
The unpaid principal of the Loan as of July 12, 2013 was $169,318,220. All
undefined capitalized terms used herein shall have the meaning given them in the
Loan Agreement.


B.The Loan is unsecured.


The following Continuing Guaranty and Counterpart Agreements (severally and
collectively, the "Guaranty") were executed and delivered by the Guarantors a
party thereto to Administrative Agent for the benefit of the Lenders: (i)
Continuing Guaranty dated as of December 14, 2012; (ii) Counterpart Agreement
Re: Continuing Guaranty dated December 20, 2012; (iii) Counterpart Agreement Re:
Continuing Guaranty dated December 21, 2012; (iv) Counterpart Agreement Re:
Continuing Guaranty dated January 11, 2013; (v) Counterpart Agreement Re:
Continuing Guaranty dated January 18, 2013; (vi) Counterpart Agreement Re:
Continuing Guaranty dated February 6, 2013; (vii) Counterpart Agreement Re:
Continuing Guaranty dated March 8, 2013; (viii) Counterpart Agreement Re:
Continuing Guaranty dated March 20, 2013; (ix) Counterpart Agreement Re:
Continuing Guaranty dated March 28, 2013; (x) Counterpart Agreement Re:
Continuing Guaranty dated April 4, 2013; (xi) Counterpart Agreement Re:
Continuing Guaranty dated April 12, 2013; (xii) Counterpart Agreement Re.
Continuing Guaranty dated April 17, 2013; (xiii) Counterpart Agreement Re.
Continuing Guaranty dated April 30, 2013; (xiv) Counterpart Agreement Re.
Continuing Guaranty dated May 10, 2013; (xv) Counterpart Agreement Re.



--------------------------------------------------------------------------------




Continuing Guaranty dated May 30, 2013; (xvii) Counterpart Agreement Re.
Continuing Guaranty dated May 31, 2013; (xviii) Counterpart Agreement Re.
Continuing Guaranty dated June 6, 2013; (xix) Counterpart Agreement Re.
Continuing Guaranty dated June 13, 2013; (xx) Counterpart Agreement Re.
Continuing Guaranty dated June 20, 2013; (xxi) Counterpart Agreement Re.
Continuing Guaranty dated June 27, 2013; (xxii) Counterpart Agreement Re.
Continuing Guaranty dated July 3, 2013; (xxiii) Counterpart Agreement Re.
Continuing Guaranty dated July 9, 2013; (xxiv) Counterpart Agreement Re.
Continuing Guaranty dated July 15, 2013; and (xxv) Counterpart Agreement Re.
Continuing Guaranty dated July 18, 2013.


C.    Borrower has requested that Administrative Agent and the Lenders modify
the Loan and the Loan Documents, as provided herein. New Lender has agreed to
provide a Revolving Commitment under the Loan Agreement, as provided herein.
Administrative Agent and the Lenders are willing to so modify the Loan and the
Loan Documents, subject to the terms and conditions herein.


AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Administrative Agent and Lenders agree as
follows:
SECTION 1.
ACCURACY OF RECITALS.



Borrower acknowledges the accuracy of the Recitals.
SECTION 2.
MODIFICATION OF LOAN DOCUMENTS.



2.1    The following definition set forth in Section 1.01 of the Loan Agreement
is hereby amended in its entirety to read as follows:


"Aggregate Revolving Commitments" means the Revolving Commitments of all the
Revolving Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on July 12, 2013 is THREE Hundred Fifty MILLION AND NO/100
DOLLARS ($350,000,000.00).
2.2    Schedule 2.01 attached to the Loan Agreement is hereby amended and
replaced in its entirety with Schedule 2.01 attached hereto as Exhibit A
("Revised Schedule 2.01") and by this reference incorporated herein and therein.


2.3    This Third Modification and Lender Joinder Agreement (this "Agreement")
shall constitute one of the Loan Documents as that term is defined in the Loan
Agreement.


2.4    Each reference in the Loan Documents to any of the Loan Documents is
hereby amended to be a reference to such document as modified herein.











2

--------------------------------------------------------------------------------




SECTION 3.
JOINDER OF NEW LENDER.



3.1     New Lender agrees that as of the date hereof, New Lender will have a
Revolving Commitment in the amount set forth opposite its name on Revised
Schedule 2.01. The parties acknowledge, agree and confirm that New Lender shall
from and after the date hereof be deemed to be a party to the Loan Agreement and
a "Lender" for all purposes under the Loan Agreement and the other Loan
Documents, and shall have all the rights and obligations of a Lender under the
Loan Agreement and the other Loan Documents as if New Lender had executed the
Loan Agreement.


SECTION 4.
RATIFICATION OF LOAN DOCUMENTS.



The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein.
SECTION 5.
BORROWER REPRESENTATIONS AND WARRANTIES.



Borrower represents and warrants to Administrative Agent and the Lenders:
5.1    No Default or Event of Default has occurred and is continuing.


5.2    There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Administrative Agent in connection with the Loan from the most recent financial
statement received by Administrative Agent.


5.3    All representations and warranties made by Borrower and set forth in the
Loan Documents are true and correct in all material respects on the date hereof,
except to the extent such representations and warranties refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date.


5.4    As of the date hereof, Borrower knows of no claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents as modified
herein.


5.5    The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles of general
application.


5.6    Borrower is validly existing under the laws of the State of its formation
or organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.









3

--------------------------------------------------------------------------------




SECTION 6.
CONDITIONS PRECEDENT.



The agreements of Administrative Agent and the Lenders and the modifications
contained herein shall not be binding upon Administrative Agent or the Lenders
until Administrative Agent and Lenders have executed and delivered this
Agreement, and Administrative Agent (or New Lender, where applicable), has
received, at Borrower's expense (except with respect to sections 6.4 and 6.8
below), all of the following, all of which shall be in form and content
satisfactory to the Administrative Agent and shall be subject to approval by the
Administrative Agent (whose signature hereto shall be conclusive approval
thereof):
6.1    An original of this Agreement fully executed by Borrower;


6.2    An original Revolving Note executed by Borrower to New Lender in the form
as set forth on Exhibit C to the Loan Agreement;


6.3    An original of the attached Consent and Agreement of Guarantor fully
executed by Guarantors;


6.4    An original of the attached Consent and Agreement of Subordinated
Creditor fully executed by Advisor (defined in the Advisor Fee Subordination
Agreement) and by Subordinated Creditor (defined in the Subordination
Agreement);


6.5    An original of the Administrative Questionnaire fully executed by New
Lender;


6.6    An opinion of counsel to the Loan Parties acceptable to Administrative
Agent;


6.7    Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


6.8    Payment by New Lender to Administrative Agent for the benefit of Existing
Lenders 28.5714285714% of the outstanding principal amount of the Committed
Revolving Loans; and


6.9    Payment by Borrower of all reasonable out-of-pocket external costs and
expenses incurred by the Administrative Agent and by New Lender in connection
with this Agreement (including, without limitation, outside attorneys costs,
expenses, and fees).


SECTION 7.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.



The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Administrative Agent and the Lenders in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations. No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except as provided in the Loan Agreement. The terms of
this Agreement shall control with respect to any inconsistencies, conflicts or
ambiguities between or among the Agreement and the other Loan Documents.



4

--------------------------------------------------------------------------------




SECTION 8.
BINDING EFFECT.



The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower, Administrative Agent and the Lenders and their
permitted successors and assigns.
SECTION 9.
CHOICE OF LAW.



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
SECTION 10. COUNTERPART EXECUTION.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



























5

--------------------------------------------------------------------------------




DATED as of the date first above stated.
BORROWER:


COLE OPERATING PARTNERSHIP IV, LP, a Delaware limited partnership




By:
Cole Credit Property Trust IV, Inc., a Maryland corporation, its general partner





By:
/s/ D. Kirk McAllaster, Jr.     

Name:
D. Kirk McAllaster, Jr.

Title:
Executive Vice President





ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A., a national banking association




By:     /s/ Ryan M. Dempsey        
Name:        Ryan M. Dempsey
Title:        Authorized Officer




EXISTING LENDERS:


JPMORGAN CHASE BANK, N.A., a national banking association




By:     /s/ Ryan M. Dempsey        
Name:        Ryan M. Dempsey
Title:        Authorized Officer


BANK OF AMERICA, N.A., a national banking association




By:    /s/ James P. Johnson        
Name:    James P. Johnson
Title:    Senior Vice President





















6

--------------------------------------------------------------------------------




NEW LENDER:


U.S. BANK NATIONAL ASSOCIATION, a national banking association






By:    /s/ Troy Lyscio        
Name:    Troy Lyscio
Title:    Vice President



7